Peterson Sullivan llp CERTIFIED PUBLIC ACCOUNTANTS Tel 206.382.7777 Ÿ Fax 206.382.7700 www.pscpa.com SEATTLE WASHINGTON 98101 Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement on FormS-8 (File No. 333-109449) of Janus Resources, Inc. of our report dated March 30, 2011, on our audits of the balance sheets of Janus Resources, Inc. as of December 31, 2010 and 2009, and the related statements of operations, stockholders' equity (deficit), and cash flows for the years then ended. /S/ PETERSON SULLIVAN LLP Seattle, Washington March 30, 2011
